Citation Nr: 0529957	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-22 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied service connection for PTSD, apparently reopening the 
claim based on new and material evidence, but denying the 
claim on the merits.  In September 2004, the Board reopened 
the veteran's claim based on new and material evidence and 
remanded the issue of service connection for PTSD for 
additional development.  Unfortunately, the case still is not 
ready for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for PTSD.  As part of 
his claimed in-service stressors, the veteran submitted 
statements that he was sexually assaulted in the fall of 
1970, while serving in the Gulf of Tonkin on the USS Chicago.  
On his VA Form 9 and on a May 2004 statement, he specifically 
related the last names of the three petty officers involved 
and indicated that the incident took place in the showers.  
He also made statements concerning the claimed in-service 
personal assault on June 2002 and September 2002 private 
community health center progress notes.  The veteran further 
indicated that another stressor involved two fires breaking 
out on the USS Chicago in the middle of the night in the 
documents burn room.  On his VA-Form 9 and a November 2000 VA 
outpatient treatment report, he stated that he thinks the 
fires occurred in the fall of 1970 or the spring of 1971 and 
that he had to fight the fires and was scared for his life.  

On the November 2000 VA treatment report on which the veteran 
complained of the two fires on the ship, the examiner gave a 
secondary diagnosis of PTSD.  Private community health center 
progress notes dated from February 2001 to July 2004 also 
show treatment for PTSD symptoms.

The record also shows treatment for mental conditions prior 
to service.  A December 1969 private hospital record shows 
the veteran was voluntarily admitted for difficulties that 
started after his mother became upset and had several nervous 
breakdowns; and then at the age of three or four, the veteran 
accidentally shot, but did not kill a little girl while 
playing.  It was also noted that the veteran's mother got 
sick again when the veteran was eight and had some sort of 
physical attack in front of the children, who believed she 
had died.  His mother stated that subsequently the veteran 
developed curious spells and attacks of shaking and hysteria 
when she was absent.  The impression was adolescent turmoil, 
strong positive oedipal conflict, and possible seizure study.

Upon entry into service, a March 1970 clinical record notes 
neuropsychiatric care in a general hospital from December 
1969 to January 1970, where the veteran received Valium and 
psychotherapy.  The veteran also reported that he was under 
care of a psychiatrist for nerves and was a patient in a 
psychiatric institute.

Additionally, years later on a June 2002 private mental 
treatment report, the veteran indicated that he was 
physically and sexually abused as a child, and recalled 
suicidal thoughts as early as four-years old.

The service medical records include an April 1971 clinical 
record showing a psychiatric consultation was requested due 
to anxiety type problems.  It was noted that the veteran was 
allowed entrance into service one year ago despite prior 
neuropsychiatric hospitalization, and had intermittently come 
to the sick bay because of complaints of nerves.  A May 1971 
consultation report shows a diagnosis of schizoid personality 
manifested by avoidance of close or competitive 
relationships, seclusiveness, oversensitivity, rigidity, and 
inhibition.  The examiner recommended no more sick call 
visits until the veteran arrived at specific complaints and 
clearly defined what he wanted to work on, or if his command 
questioned his suitability.  A September 1971 consultation 
report shows a diagnosis of personality disorder, passive 
aggressive with schizoid features, due to present appearance 
and past history of impulsivity and acting out (unauthorized 
absences, trouble in school, etc.).  The veteran was 
recommended for administrative separation.  The examiner 
noted that there were no organic or objective clinical 
findings to explain the veteran's complaints, but that he 
verbalized no motivation for remaining on active duty and/or 
performing his assigned duties in a satisfactory manner.  The 
psychiatric opinion was that he would continue to be an 
ineffective service member.  In October 1971, the veteran was 
recommended for discharge by reason of unsuitability, with a 
diagnosis of personality disorder, passive aggressive, 
manifested by schizoid traits and poor adjustment.  He also 
had military offenses of assault, resisting apprehension, 
being drunk and disorderly, disrespectful in language toward 
petty officer, and having unauthorized absences.  He 
subsequently was honorably discharged in October 1971 by 
reason of unsuitability.

In sum, the evidence shows claimed in-service stressors of 
sexual assault and fighting two fires that broke out on the 
ship, a current diagnosis of PTSD noting the in-service 
fires, in-service findings of personality disorder with 
schizoid traits and disciplinary problems, and evidence of 
childhood trauma and a mental condition existing prior to 
service.  Upon review, the issue of service connection for 
PTSD cannot be determined based on the evidence of record.

First, the claimed in-service stressors have not been 
verified.    

The Board notes that there is no evidence to confirm the 
sexual assault and that VA has made reasonable efforts to 
secure evidence of this incident.  However, VA has not made 
reasonable efforts to verify the in-service fires.  The 
veteran specified on his VA-Form 9 that the fire broke out on 
the USS Chicago in the Gulf of Tonkin some time in the fall 
of 1970 or spring of 1971.  Personnel records indicate that 
the veteran served in the U.S. Navy on the USS Chicago (CG-
11) in the Gulf of Tonkin from October 1970 to February 1971.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  A review of the claims file shows that no attempts 
have been made to contact the National Archives Records 
Administration (NARA) regarding the described fires, which 
should be verifiable based on the service personnel records 
and the information provided by the veteran.  Moreover, using 
the name of the ship, location, and proximate dates, VA 
should request a search of the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) for verification of the 
alleged fires.

Second, if the in-service fires can be verified, the question 
remains of whether the veteran's PTSD had its onset in 
service or whether it was aggravated by service.  The issue 
of the etiology of the veteran's PTSD is a medical question, 
and where the determinative issues involve medical causation 
or diagnosis, competent medical evidence is needed.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Under the duty to 
assist provisions of the VCAA, the VA has the duty to secure 
an examination or opinion if there is competent evidence of 
record that the claimant has a current disability, which may 
be associated with service, but the record does not contain 
sufficient medical evidence to make a decision on this claim.  
38 U.S.C.A. § 5103A(d).  The Board notes that VA medical 
records dated from July 2004 to January 2005 show a diagnosis 
and history of PTSD related to childhood trauma and military 
service; however, this is insufficient for purposes of 
determining service connection.  Thus, if the claimed in-
service fires are verified, the Board finds that a medical 
examination is necessary.    

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should contact the National 
Archives and Records Administration 
(NARA) and the U.S. Armed Services 
Center for Research for Unit Records 
(USASCRUR), and request copies of any 
records that would support the 
occurrence of the claimed in-service 
fires on the USS Chicago (CG-11) while 
in the Gulf of Tonkin, between October 
1970 to November 1970, or in February 
1971.  All attempts to secure all of the 
requested evidence, as well as any 
records obtained should be associated 
with the claims file.  If after making 
reasonable efforts to obtain the named 
records the AMC is unable to secure 
same, the AMC must notify the veteran 
and (a) identify the specific records 
the AMC is unable to obtain; (b) briefly 
explain the efforts that the AMC made to 
obtain those records; and (c) describe 
any further action to be taken by the 
AMC with respect to the claim.  The 
veteran must then be given an 
opportunity to respond.

2.  If after completion of #1, the in-
service fires can be verified, the AMC 
should schedule the veteran for a VA 
psychiatric examination to determine the 
nature, etiology, severity, and date of 
onset of PTSD.  Specifically, the 
examiner should do the following:

(a)  The examiner first should determine 
what type of psychiatric disorder the 
veteran had, if any prior to service.

(b) whether there is any evidence that 
the veteran's psychiatric disorder 
either developed or underwent an 
increase due to incidents in service.

(c)  If the examiner determines that 
there was no psychiatric disorder prior 
to service or that there was no increase 
in the veteran's psychiatric disorder in 
service, the examiner should next give 
an opinion as to whether it is at least 
as likely as not (50-50 chance) that the 
veteran's current PTSD is related to 
service, specifically the in-service 
fires and findings of personality 
disorder with schizoid traits.  

(dAMC/RO)  If the examiner determines 
that the veteran's psychiatric disorder 
did undergo an increase in service, the 
examiner should give an opinion on 
whether it is at least as likely as not 
(50-50 chance) that the increase was 
beyond the natural progression of the 
disease

It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of 
this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and the AMC should explain in 
detail why securing the opinion is not 
possible.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

